DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “using item response theory (IRT), pre-selecting tasks for a plurality of assessments for assessing the patient in a plurality of domains” including a first, second and third assessment. Examiner could not find support for the limitation in the originally filed specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0096942 to Bowles et al. in view of “Clinical Assessment Toolbox” by Pathways to Success in view of U.S. Patent Application Publication 2012/0075586 to Kirrschen et al. in view of U.S. Patent Application Publication 2016/0293036 to Niemi et al.
As to claim 1, Bowles discloses a computer-assisted method for assessing a patient, comprising a computing device carrying out actions comprising:
a.    receiving an input of a first assessment of the patient in a self-care domain (Bowles [0009] and [0036]);
b.    receiving an input of a second assessment of the patient in a mobility domain (Bowles [0009] and [0037]);
c.    receiving an input of a third assessment of the patient in a cognition domain  (Bowles [0041])
d.    calculating a score based on the received assessments (Bowles [0011] and [0012); and
e.    storing the calculated score in an electronic medical record (Bowles [0066] and [0067]).
b.    generating a score relating to self-care (Bowles [0009] and [0036]);
c.    generating a score relating to mobility (Bowles [0009] and [0037]);
d.    generating a score related  to cognition (Bowles [0041]); and
e.    storing the received inputs in an electronic medical record (Bowles [0066] and [0067]).
However, Bowles does not explicitly teach:
a.    receiving an input of a first assessment of the patient in a self-care domain with items in the areas of balance, upper extremity function, and swallowing;
b.    receiving an input of a second assessment of the patient in a mobility domain with items in the areas of balance, wheelchair skills, changing body positions, bed mobility, and mobility;

Pathways to Success discloses
a.    receiving an input of a first assessment of the patient in a self-care domain with items in the areas of balance (Pathways to Success page 8), upper extremity function (Pathways to Success page 12g), and swallowing (Pathways to Success page 140);
b.    receiving an input of a second assessment of the patient in a mobility domain with items in the areas of balance (Pathways to Success page 8), wheelchair skills (Pathways to Success page 66a), changing body positions  (Pathways to Success page 24), bed mobility (Pathways to Success page 24), and mobility (Pathways to Success page 24);
c.    receiving an input of a third assessment of the patient in a cognition domain with items in the areas of cognition (Pathways to Success p.107), memory (Pathways to Success p.111), and communication (Pathways to Success p.143).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to use alternate or additional well known assessments of functions such as those described by Pathways to Success in the computerized assessment system of Bowles to improve assessments of patients so that decision makers can provide the most appropriate care.
However, Bowles and Pathways to Success do not explicitly teach 
Generating IRT scores based on an assessment. Kirrschen discloses generating IRT scores based on an assessment (Kirrschen [0091]).
It would have been obvious to one of ordinary skill in the art to generate IRT scores as in Kirrschen to a plurality of assessments as in Bowles and Pathways to Success to “convey how the tests subject’s responses differ from normal responses” (Kirrschen [0091]) this would allow a provider to make better informed decisions regarding the patient. 
However, the references do not explicitly teach using item response theory (IRT), preselecting tasks for a plurality of assessments for assessing the patient in a plurality of domains (Niemi [0008]).
Niemi in the system of Kirrschen, Pathways to Success, and Bowles to take shorter and more precise assessments of the data of Kirrschen, Pathways to Success, and Bowles.
As to claim 2, see the discussion of claim 1, additionally, Bowles discloses the method further comprising:
retrieving the score from the electronic medical record (Bowles [0046]); and 
adjusting a treatment plan based on the retrieved score (Bowles [0046]).
As to claim 3, see the discussion of claim 1, additionally, Bowles discloses the method further comprising applying factor analysis to data derived from the electronic medical record (Bowles [0106]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0096942 to Bowles et al. in view of “Clinical Assessment Toolbox” by Pathways to Success in view of U.S. Patent Application Publication 2012/0075586 to Kirrschen et al. in view of “Unified Balance Scale: An activity-based, bed to community, and aetiology-independent measure of balance calibrated with Rasch analysis” by La Porta et al. in view of U.S. Patent Application Publication 2016/0293036 to Niemi et al.
As to claim 4, see the discussion of claim 1, however, Bowles and Pathways to Success do not explicitly teach applying classical item analysis data derived from the electronic medical record. La Porta discloses applying classical item analysis data derived from the electronic medical record (La Porta see “Patients recruited and procedures” and “statistical analyses” sections).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to utilize classic item analyses of the data in a medical record as in La Porta in the system of Bowles and Pathways to Success to gain insight into the suitability of assessments.



Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0096942 to Bowles et al. in view of U.S. Patent Application Publication 2012/0075586 to Kirrschen et al. in view of U.S. Patent Application Publication 2006/0282306 to Thissen-Roe. in view of U.S. Patent Application Publication 2016/0293036 to Niemi et al.
As to claim 5, Bowles discloses a method of measuring improvements in a rehabilitation patient, comprising a computing device carrying out actions comprising:
b.    receiving an input of an assessment of the plurality relating to self-care (Bowles [0009] and [0036]);
c.    receiving an input of an assessment of the plurality relating to mobility (Bowles [0009] and [0037]);
d.    receiving an input of an assessment of the plurality relating to cognition (Bowles [0041]); and
e.    storing the received inputs in an electronic medical record (Bowles [0066] and [0067]).
However, Bowles does not explicitly teach:
a.    using item response theory, pre-selecting a plurality of assessments.
Thissen-Roe discloses 
a.    using item response theory, pre-selecting a plurality of assessments (Thissen-Roe [0436]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application by Applicant to utilize item response theory to select an assessment as in Thissen-Roe in the system of Bowles to provide the most relevant assessment to the patient to improve the reliability of the assessment.
However, Bowles and Pathways to Success do not explicitly teach 
Generating IRT scores based on an assessment. Kirrschen discloses generating IRT scores based on an assessment (Kirrschen [0091]).
It would have been obvious to one of ordinary skill in the art to generate IRT scores as in Kirrschen to a plurality of assessments as in Bowles and Patways to Success to “convey how the tests Kirrschen [0091]) this would allow a provider to make better informed decisions regarding the patient. 
As to claim 6, see the discussion of claim 5, additionally, Bowles discloses the method wherein the plurality of assessments are further selected using factor analysis (Bowles [0106]).
As to claim 8, see the discussion of claim 5, additionally, Bowles discloses the method wherein the each of the self-care, mobility, and cognition assessments is broken into factors (Bowles [0009], [0036]-[0037], [0041]);
As to claim 10, see the discussion of claim 5, additionally, Bowles discloses the method further comprising the computing device determining a score to measure the improvement (Bowles  [0011], [0012], [0066] and [0067]).
As to claim 11, see the discussion of claim 10, additionally, Bowles discloses the method further comprising the computing device displaying the score on a display screen (Bowles  [0011], [0012], [0066] and [0067]).
As to claim 12, see the discussion of claim 10, additionally, Bowles discloses the method comprising the computing device carrying out further actions comprising:
comparing the score against a predictive score to identify an area of therapeutic need (Bowles [0046]).
wherein the comparison is used to improve a therapy (Bowles [0046]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0096942 to Bowles et al. in view of U.S. Patent Application Publication 2012/0075586 to Kirrschen et al. in view of “Clinical Assessment Toolbox” by Pathways to Success in view of U.S. Patent Application Publication 2006/0282306 to Thissen-Roe in view of “Unified Balance Scale: An activity-based, bed to community, and aetiology-independent measure of balance calibrated with Rasch analysis” by La Porta et al. in view of U.S. Patent Application Publication 2016/0293036 to Niemi et al.
As to claim 4, see the discussion of claim 1, however, Bowles and Thissen-Roe do not explicitly teach wherein the plurality of assessments are further selected using classical item analysis.. La Porta wherein the plurality of assessments are further selected using classical item analysis (La Porta see “Patients recruited and procedures” and “statistical analyses” sections).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to utilize classic item analyses of the data in a medical record as in La Porta in the system of Bowles to gain insight into the suitability of assessments.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0096942 to Bowles et al. in view of U.S. Patent Application Publication 2012/0075586 to Kirrschen et al. in view of U.S. Patent Application Publication 2006/0282306 to Thissen-Roe in view of “Clinical Assessment Toolbox” by Pathways to Success. in view of U.S. Patent Application Publication 2016/0293036 to Niemi et al.
As to claim 9, see the discussion of claim 1, however, Bowles and Thissen-Roe do not explicitly teach wherein the factors for self-care are balance, upper extremity function, and swallowing. Pathways to success discloses wherein the factors for self-care are balance (Pathways to Success page 8), upper extremity function (Pathways to Success page 12g), and swallowing (Pathways to Success page 140);
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicants arguments regarding the prior 103 rejection are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686                                                                                                                                                                                           
ac